Proceeding pursuant to CPLR article 78 to review a determination of the respondent Secretary of State, dated August 23, 1971 and made after a hearing, which suspended petitioner’s license as a real estate salesman for a period of three months or, in lieu thereof, required him to pay a fine of $250, upon a finding that he had demonstrated untrustworthiness. Determination confirmed and petition dismissed on the merits, with costs. The determination of the Secretary of State was supported by substantial , evidence. Gulotta, P. J., Latham, Margett, Damiani and Christ, JJ., concur.